Citation Nr: 0727328	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing 
loss rated as noncompensable prior to January 15, 2007.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as noncompensable from January 15, 
2007. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1992 to August 1994 with additional 
service from January 1996 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2003.  A statement of the case was issued in December 
2003, and a substantive appeal was received in February 2004.  

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left ear hearing loss has 
been productive of Level I hearing acuity prior to January 
15, 2007.

2.  The veteran's service-connected bilateral hearing loss 
has been productive of Level I hearing acuity in the right 
ear and Level I hearing acuity in the left ear from January 
15, 2007.  

3.  Service connection for low back disability was denied by 
a July 1997 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the July 1997 rating 
decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the veteran's service-connected 
left ear hearing loss prior to January 15, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.85 and Code 6100 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the veteran's service-connected 
bilateral hearing loss from January 15, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.85 and Code 6100 (2006).

3.  The July 1997 rating decision which denied entitlement to 
service connection for low back disability is final.  38 
U.S.C.A. § 7105(c) (West 2000).

4.  New and material evidence has been received since the 
July 1997 rating decision denying service connection for low 
back disability; and thus, the claim is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board initially notes that no VCAA letter was sent to the 
veteran advising him of the applicable laws and regulations, 
and information and evidence necessary to reopen his claim of 
service connection for low back disability.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Nevertheless, in light of 
the favorable decision as it relates to the issue of 
reopening the veteran's claim for service connection for low 
back disability, no further discussion of VCAA is necessary 
at this point.  

However, the Board finds that the claimant has been 
adequately notified of the applicable laws and regulations 
which set forth the necessary criteria for increased rating 
for hearing loss.  The July 2003 and December 2006 VCAA 
letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the July 2003 and December 2006 VCAA letters 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  He was advised to 
submit information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal also involves issues 
of entitlement to increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided  July 2003 and 
December 2006 letters with notice of what type of information 
and evidence was needed to substantiate the claims for 
service connection.  The veteran has also been provided with 
March 2006 and October 2006 notices of the types of evidence 
necessary to establish a disability rating for his disability 
claims and the effective dates of the disabilities.  A 
supplemental statement of the case was subsequently issued in 
March 2007.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded VA examinations in September 
2003 and November 2004, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.



Analysis

I.  Hearing Loss

As an initial matter, the Board notes that the when veteran 
originally filed a claim for left ear hearing loss in 
November 1996, the claim was solely for his left ear.  A 
noncompensable rating was granted for left ear hearing loss 
effective April 30, 1996.  The veteran then filed for an 
increased rating for his left ear hearing loss in July 2002, 
and the noncompensable evaluation was continued by rating 
decision in March 2003.  However, in its March 2004 RO 
decision, the veteran was granted a noncompensable disability 
rating for bilateral hearing loss from January 15, 2007, the 
date of the veteran's VA examination.  As a result, left ear 
hearing loss and bilateral hearing loss will be addressed as 
separate issues.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Left Ear Hearing Loss

The present appeal involves the veteran's claim that the 
severity of his service-connected left ear hearing loss 
warrants a compensable rating prior to January 15, 2007. 

On the authorized audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
15
50
75

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The veteran noted that he had 
difficulty hearing his children at home because of their 
high-pitched voices.  The examiner noted that the otoscopic 
exams were unremarkable bilaterally.  It was also noted that 
tympanometry revealed normal Type A Tympanograms bilaterally.  
It was further noted that pure tone air conduction testing 
revealed normal hearing sensitivity in the right ear and a 
moderately severe high frequency hearing loss in the left 
ear.  The examiner continued that pure tones also revealed an 
asymmetric hearing loss in the left ear.  Speech reception 
thresholds were described as in agreement with pure tone 
averages in both ears.  Additionally, the examiner noted that 
the veteran was a candidate for a hearing aid in his left ear 
only.  The examiner diagnosed the veteran moderately severe 
sensorineural hearing loss in the left ear.  

At the time of the August 2003 audiological examination, the 
veteran was not service connected for his right ear.  
Accordingly, a Roman numeral designation of I is assigned for 
the right ear.  38 C.F.R. § 4.85(f).  The veteran was shown 
to have an average puretone hearing loss in the left ear of 
39 decibels when rounding up, with 92 percent speech 
discrimination, which also translates to a Roman numeral 
designation of I for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level I for the right ear and level I for the left ear 
equates to a noncompensable disability evaluation.  

Here, Table VIA is not for application because neither 
audiological evaluation showed that the veteran's pure tone 
threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), or 
that his pure tone threshold was 30 decibels or lower at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. 
§§ 4.85(c), 4.86(a).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left ear hearing loss has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


Bilateral Hearing Loss from January 15, 2007

The present appeal also involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable rating. 

On the authorized audiological evaluation in January 2007, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
25
30
LEFT
15
25
65
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  The 
veteran reported that he did not always hear others talking 
to him, and that he did not always pick up on what they were 
telling him.  He continued that his functional impairment is 
that he is unable to work back rooms in a job setting because 
he could not hear people.  The examiner diagnosed the veteran 
with bilateral hearing loss, specifically, sensorineural 
hearing loss.
  
The veteran was shown to have an average puretone hearing 
loss in the right ear of 21 decibels when rounding down, with 
92 percent speech discrimination, which translates to a Roman 
numeral designation of I for the right ear.  38 C.F.R. § 
4.85, Table VI.  The veteran was shown to have an average 
puretone hearing loss in the left ear of 48 decibels, with 
100 percent speech discrimination, which also translates to a 
Roman numeral designation of I for the left ear.  38 C.F.R. § 
4.85, Table VI.  Thus, again, when applying Table VII, 
Diagnostic Code 6100, level I for the right ear and level I 
for the left ear equates to a noncompensable disability 
evaluation.  

Overall, since service connection has been in effect for the 
veteran's bilateral hearing loss, the veteran's service-
connected bilateral hearing loss has been productive of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  As noted above, this equates to a 
noncompensable disability evaluation. 

In the instant case, Table VIA is not for application because 
neither audiological evaluation showed that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board acknowledges the contentions put forth by the 
veteran and his representative regarding the impact of his 
service-connected bilateral hearing loss disability.  In a 
statement received from the veteran's representative in July 
2007, it was noted that the hearing loss had a significant 
functional impairment in the veteran's communication during 
activities of daily living; and as a result, it has caused 
him immense discomfort and frustration.  As noted previously, 
however, because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet. App. 
345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100.  Applying the audiological test results, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to an increased rating.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

Further potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  As previously noted, 
at his January 2007 VA examination, the veteran stated that 
he is unable to work back rooms in a job setting because he 
cannot hear people.  The Board notes, however, that nothing 
precludes the veteran from obtaining employment that would 
accommodate his hearing loss.  The Board finds that there has 
been no showing by the veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.

II.  Low Back

The issue to reopen the veteran's claim for low back injury 
involves an underlying claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in May 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156. New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A claim for service connection for low back injury was 
originally denied by the RO in a July 1997 rating decision.  
The veteran was informed of the decision in July 1997.  The 
veteran did not file a notice of disagreement within one year 
from the date of the notification of the rating decision to 
appeal the denial of the claim.  See 38 C.F.R. § 7105 (b)(1).  
Under the circumstances, the Board finds that the July 1997 
rating decision became final.  See 38 U.S.C.A. § 7105(c).

The evidence of record at the time of the July 1997 rating 
decision consisted of the various service medical records 
which show treatment for back pain in service; a February 
1997 VA examination revealing a diagnosis of mechanical low 
back pain with right sacroiliac joint symptomatology; and 
February 1997 X-rays showing a normal examination.  The RO 
denied the veteran's claim of entitlement to service 
connection for back disability noting that the medical 
evidence reviewed did not contain any diagnosis of a chronic 
low back disorder.  

Additional evidence submitted since the July 1997 rating 
decision are a March 2003 physical therapy initial evaluation 
from St. Luke's Rehabilitation Institute for low back pain; 
and an April 2003 X-ray from Inland Imaging South Center that 
revealed the veteran had mild congenital canal stenosis and 
straightening of the lumbosacral spine and minimal posterior 
osteophytic spurring at L4-L5.  

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for back disability; is neither 
cumulative nor redundant; and raises a reasonable possibility 
of substantiating the claim.  Accordingly, as new and 
material evidence has been received, the Board finds the 
claim of entitlement to service connection for a back injury 
is reopened.  38 U.S.C.A. § 5108.  The Board finds that 
additional evidentiary development is required prior to a de 
novo adjudication of the claim of entitlement to service 
connection for a low back disability.

ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss disability prior to January 15, 2007 is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss disability from January 15, 2007 is denied.  

New and material evidence has been received to reopen the 
claim for service connection for low back disability.  To 
that extent, the appeal is granted, subject to the directions 
set forth in the remand section of this decision.


REMAND

It noted that there may be outstanding medical evidence 
regarding the veteran's claim of entitlement to service 
connection for low back disability.  In his substantive 
appeal received in February 2004, the veteran for the first 
time reported that he had sought treatment by a chiropractor 
for six months post service.  The Board notes that these 
records are not in the veteran's claims file.  Appropriate 
action must be taken to obtain these records before the Board 
may proceed with appellate review.       

In view of the need to return the case to the RO to obtain 
any such additional evidence, it seems reasonable to schedule 
the veteran for a VA examination to determine whether the 
veteran's current low back disability is related to service 
since entitlement cannot be established otherwise.  Although 
the veteran failed to appear at his February 2007 VA 
examination without providing any reason, the RO should 
inform the veteran again as it had in the March 2007 
supplemental statement of the case of the consequences of 
failing to appear to the rescheduled VA examination without 
good cause.  See 38 C.F.R. § 3.655.  


Accordingly, the case is REMANDED for the following actions:

1.  Action should be taken to contact the 
veteran and  obtain appropriate consents 
to the release of medical  records.  The 
Board is particularly interested in the  
medical records from the chiropractor who 
the veteran has yet to identify and who 
reportedly had treated him for six months 
post service.  

2.  The RO should then take appropriate 
action to request copies of all medical 
records from the above-listed medical 
care provider and any other providers 
which the veteran may identify.

3.  The veteran should then be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
for the low back disability claimed by 
the veteran.  The RO should advise the 
veteran of the need to appear for the VA 
examination and the consequences of 
failing to appear without good cause.

It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and any current low back 
disability diagnosed should be clearly 
reported.

As to any such current medically 
diagnosed low back disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
related to the veteran's service.

4.  After completion of the above, the RO 
should review the record and determine if 
the veteran's claim has been reopened 
and, if so, whether service connection 
for low back disability is warranted.  If 
the RO's determination as to either 
question is adverse to the veteran, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


